Citation Nr: 0034028	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from August 1976 to August 
1979, and apparently from February 1981 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

The veteran's service medical records show that his ears were 
clinically evaluated as normal on his June 1976 regular army 
enlistment examination.  At that time, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
25
X
5
LEFT
10
5
15
X
5

Further, it is noted that the veteran reported that he had 
never experienced hearing loss.  In July 1977, he was treated 
for impacted wax in both ears, with follow-up treatment in 
August 1977.  The service medical records show no subsequent 
treatment for ear problems.  On his expiration of term of 
service examination, the veteran's ears were clinically 
evaluated as normal.  At that time, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
0
15
5
15
LEFT
10
0
10
5
0

Moreover, the veteran continued to report that he had never 
experienced hearing loss.

In August 1995, the veteran submitted a claim of entitlement 
to service connection for bilateral hearing loss.  He 
reported that he was in field artillery while on active duty, 
and that he always used ear plugs.  Nonetheless, one day he 
experienced a ringing in his ears.  He asserted that he then 
went to see a doctor for his ears, and that the doctor 
reportedly told him that he had a 40 percent high pitch 
hearing loss.  Further, he indicated that his hearing 
problems began in the 1976-1979 period of active duty.

The record reflects that the veteran was scheduled to undergo 
a VA audiological evaluation in May 1996.  However, he failed 
to appear.  Thereafter, in a June 1996 rating decision, the 
RO denied service connection for hearing loss as not well 
grounded.  

Following the June 1996 rating decision, evidence was 
apparently received to the effect that the veteran was 
incarcerated at a state prison, and had been so at the time 
of the VA audiological evaluation scheduled in May 1996.  A 
September 1996 rating decision notes that arrangements were 
subsequently made with the director of the Health Unit at 
this facility to complete VA examinations at the prison, but 
that no examination report was ever received.  Consequently, 
this decision continued to deny the claim of service 
connection for hearing loss as not well grounded.

In December 1996, the veteran submitted a statement in which 
he stated that he would like to have his file "reopen[ed]."  
He made reference to the June 1996 rating decision, in that 
he referred to the fact that the claim was denied because he 
failed to appear for the VA audiological examination 
scheduled in May 1996.  However, he asserted that was 
returned to jail in March 1996.  Consequently, it was not 
possible for him to attend this examination.  Further, he 
asserted that a hearing test was done at the prison earlier 
in December 1996.

A December 1996 audiogram was subsequently added to the file, 
which appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
45
25
20
20
40
30
LEFT
25
15
20
15
20
55

In a December 1997 rating decision, the RO found that new and 
material evidence adequate to reopen the claim for service 
connection for hearing loss had not been submitted.  The RO 
found that the recent audio test was not material evidence 
regarding the issue of service connection.  Further, the RO 
noted that the service medical records were negative for 
findings of hearing loss or decrease in hearing acuity during 
active service, and that there was no evidence of 
sensorineural hearing loss to a compensable degree within the 
one year presumptive period following discharge.  The RO 
stated that the claim would be reconsidered with such 
evidence.

The record reflects that the next communication received by 
the RO from the veteran was in June 1998.  At that time, he 
submitted a statement asking for assistance in trying to 
upgrade his discharge from general to honorable.  He also 
stated that he lost part of his hearing while in the 
military.  

The RO subsequently sent a letter to the veteran in December 
1998, which stated that he had been informed in June 1996 
that his claim of service connection for hearing loss had 
been denied.  Further, the RO stated that he had one year 
from that date to appeal the decision, and that his right to 
appeal expired in June 1997.  Consequently, in order to 
reopen his claim he needed to present new and material 
evidence.

In an April 1999 rating decision, the RO noted that 
correspondence was sent to the veteran requesting that he 
furnish new and material evidence.  As no reply had been 
received, the RO concluded that the claim remained not well 
grounded.

The veteran subsequently submitted a statement in May 1999 
which the RO accepted as a Notice of Disagreement to the 
April 1999 rating decision.  See 38 C.F.R. §§ 20.200, 20.201.  
Additionally, he submitted a duplicate copy of the December 
1996 audiogram.  Thereafter, the RO promulgated a Statement 
of the Case later in May 1999 on the issue of whether the 
claim of entitlement to service connection for hearing loss 
is well grounded.  A VA Form 9, Appeal to the Board, was 
submitted by the veteran in August 1999.  He asserted that he 
was not able to make his appointment for a VA audiological 
examination in 1996, and that as time went on his hearing 
loss was getting worse.

In an October 2000 Supplemental Statement of the Case, the RO 
stated that, because of changes in VA policy regarding well-
grounded claims, the veteran's case was being reviewed.  The 
RO noted, among other things, that the veteran had medical 
evidence showing that he had normal hearing for VA purposes 
in the left ear, but a hearing loss by VA standards in the 
right ear.  See 38 C.F.R. § 3.385.  Consequently, the RO 
concluded that this made the claim plausible, and therefore 
well grounded.  Thus, the veteran had submitted new and 
material evidence not previously considered, and to that 
extent only the claim was allowed.  However, the RO proceeded 
to deny the underlying claim of service connection for 
hearing loss on the merits as there was no evidence of a 
hearing loss disability for VA purposes in the left ear, and 
the evidence did not show a relationship between the right 
ear hearing loss disability and military service.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
provisions of the new law does not apply to previously 
disallowed claims except when new and material evidence has 
been presented or secured.  Id. to be codified at 38 U.S.C.A. 
§ 5103A(f).  Furthermore, as a general rule, even when the RO 
makes a finding that new and material evidence has been 
submitted, the Board must make its own determination that new 
and material evidence has been submitted in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.  However, in the 
instant case, it appears that the June 1996 rating decision 
which denied service connection for hearing loss never became 
final.

As indicated above, the veteran continued to submit 
statements and evidence following the June 1996 rating 
decision.  In short, the veteran continued to pursue his 
claim.  Further, the Board notes that the veteran's December 
1996 statement requesting that the claim be "reopen[ed]" 
may qualify as a timely Notice of Disagreement in light of 
the Court's holding in Gallegos v. Gober, 14 Vet. App. 50 
(2000).  More importantly, the Board notes that it does not 
appear that service medical records were ever obtained or 
even requested for the veteran's purported period of active 
duty from February 1981 to February 1986.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that where there is a breach of the duty to 
assist in which VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.  
Granted, the current record appears to be distinguishable 
from Hayre to the degree that it lacks a specific allegation 
by the claimant of the existence of pertinent service medical 
records from his second period of active service.  In fact, 
the veteran reported that his hearing problems began in his 
first period of active duty from 1976 to 1979.  However, it 
was determined even prior to enactment of the Veterans Claims 
Assistance Act of 2000, that VA was required to obtain 
service medical records in all cases even if the elements of 
a well-grounded claim had not been submitted.  See Veterans 
Benefits Administration Letter 20-99-60 (Aug. 30, 1999) 
(service medical records and VA medical records are to be 
requested in all cases as they are records considered to be 
within VA custody).  Further, in McCormick v. Gober, 14 Vet. 
App. 39 (2000), the Court held that the "Immediate 
Development" provisions of VBA Letter 20-99-60 had the force 
of law so as to require that VA request copies of service 
medical records and VA medical records prior to making a 
determination as to whether a claim was well grounded.  The 
Court also indicated that, in situations where fewer than all 
of the veteran's service medical records are of record, a 
past request for service medical records, made in connection 
with a wholly different claim from that which is presently 
being considered, is insufficient to satisfy the duty imposed 
by the VBA letter.  

For the reasons stated above, the Board is of the opinion 
that the June 1996 rating decision denying service connection 
for bilateral hearing loss did not become final.  Even if it 
did, the Board would concur in the finding that the December 
1996 audiogram, which was not considered at the time of the 
June 1996 rating decision, constituted new and material 
evidence.  As previously noted, this audiogram showed that 
the veteran had a current hearing loss disability of the 
right ear for VA purposes.  Since no such evidence was on 
file at the time of the June 1996 decision, the Board finds 
that it bears directly and substantially upon the specific 
matter under consideration, it is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
it would satisfy the requirements for new and material 
evidence under 38 C.F.R. § 3.156(a).

As it does not appear that service medical records were ever 
obtained or requested for the veteran's purported period of 
active duty from February 1981 to February 1986, the Board 
concludes that this case must be remanded for the RO to 
request these records.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, the Board is of the opinion that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Since this case is being returned to the RO for 
further adjudication, the Board concludes that the RO should 
make the initial determination as to whether any additional 
evidentiary development and/or procedures are required by 
this new law in the instant case, and to accomplish any such 
development.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should make another attempt to 
secure all of the veteran's service 
medical records for his entire active 
service through official channels.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



